
	

113 HCON 46 IH: Urging the Government of Taiwan to grant former President Chen Shui-bian medical parole to ensure that he receives the highest level of medical attention.
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Andrews submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Urging the Government of Taiwan to grant
		  former President Chen Shui-bian medical parole to ensure that he receives the
		  highest level of medical attention.
	
	
		Whereas Taiwan’s democratic development is of tremendous
			 significance globally and to the Pacific region;
		Whereas over the past two decades, the people of Taiwan
			 have worked hard to establish a vibrant and pluralistic democracy in their
			 country and conducted five successful presidential elections, successive
			 elections for members of their national legislature, numerous local elections,
			 and two national referendums;
		Whereas since the administration of the Kuomintang
			 Nationalists came to office in 2008, a large number of investigations and
			 prosecutions led by the Democratic Progressive Party (DPP) have been brought
			 against officials from the previous administration, including former President
			 Chen Shui-bian;
		Whereas most of these prosecutions were politically
			 motivated, in an apparent pattern of political score-settling;
		Whereas the health of former President Chen, who is
			 serving a 19-year prison sentence, has deteriorated markedly in the past two
			 years;
		Whereas concerned foreign dignitaries and human rights
			 activists from the United States and Europe have visited former President Chen
			 in jail since the summer of 2012;
		Whereas former President Chen has not been able to receive
			 adequate medical treatment in accordance with his wishes, such as selecting
			 either doctors or hospitals, and has not been able to have complete access to
			 his medical records; and
		Whereas section 2(c) of the Taiwan Relations Act (22
			 U.S.C. 3301(c)) declares that [t]he preservation and enhancement of the
			 human rights of all the people of Taiwan are hereby reaffirmed as objectives of
			 the United States.: Now, therefore, be it
		
	
		That Congress urges the Government of
			 Taiwan to grant former President Chen Shui-bian medical parole to ensure that
			 he receives the highest level of medical attention, effective
			 immediately.
		
